VOTO PARTICULAR
DEL JUEZ ASOCIADO SEÑOR MACLEARY.
El escrito de desistimiento presentado por el Fiscal en esta causa es enteramente igual al del caso anterior y las mismas observaciones preliminares serán aplicables a este *1051caso como al otro, no siendo necesario que indiquemos nueva-mente cuál es el método adecuado que debe seguir el Fiscal al hacer dicha moción y la corte al resolverlas.
En este caso se presentó una acusación en la que se im-putaba al acusado la comisión de un delito de seducción. La corte inferior instruyó al jurado, que emitiera un veredicto de absolución, porque, según se alegó, el Fiscal no había probado que la mujer perjudicada fuera soltera. Se citan casos de California en apoyo de esta instrucción. Pero el juez sentenciador admite qué no tomó en consideración el caso de El Pueblo de Puerto Rico v. Martínez, que se encuen-tra anotado en el tomo 13, D. P. R., 248, y que si se le hubiera hecho alguna referencia a dicho caso lo hubiera seguido y declarado que incumbía a la defensa probar que la mujer perjudicada era casada. Parece que era demasiado tarde cuando tuvo conocimiento de la sentencia dictada en dicho caso. Si el Fiscal de este tribunal hubiera leído estos autos cuidadosamente, evidentemente que no hubiera presen-tado ningún escrito de desistimiento en esta apelación, ni siquiera haber solicitado de la corte que lo tuviera como tal. El error es manifiesto y debe revocarse la sentencia y remitirse el caso para la celebración de un nuevo juicio, como clara-mente lo anticipa el juez sentenciador.
Permitir que se dicte por este tribunal una orden de desistimiento en este caso, es fomentar, o por lo menos, san-cionar una mala aplicación de la justicia.